Case: 21-10407     Document: 00516361696         Page: 1     Date Filed: 06/17/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         June 17, 2022
                                  No. 21-10407
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   Edwin Horton Witherspoon,

                                                           Plaintiff—Appellant,

                                       versus

   Bill Waybourn, Tarrant County Sheriff,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:20-CV-313


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Edwin Horton Witherspoon, Tarrant County inmate # 0458991, filed
   a 42 U.S.C. § 1983 suit against Tarrant County Sheriff Bill Waybourn, in
   which he raised numerous civil rights violations stemming from the Tarrant
   County Jail’s compliance with protocol during the COVID-19 pandemic,


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10407      Document: 00516361696           Page: 2     Date Filed: 06/17/2022




                                     No. 21-10407


   specifically a March 2020 executive order issued by the Texas governor.
   Witherspoon appeals the dismissal of his suit under Federal Rule of Civil
   Procedure 12(b)(6) for failure to state a claim upon which relief could be
   granted. He also argues that the district court erred in not permitting him to
   amend his complaint.
          We review a dismissal under Rule 12(b)(6) for failure to state a claim
   de novo, “accepting all well-pleaded facts as true and viewing those facts in
   the light most favorable to the plaintiff[].” Dorsey v. Portfolio Equities, Inc.,
   540 F.3d 333, 338 (5th Cir. 2008) (internal quotation marks and citation
   omitted). “To survive a motion to dismiss, a complaint must contain
   sufficient factual matter, accepted as true, to ‘state a claim to relief that is
   plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal
   citation omitted). We should neither “strain to find inferences favorable to
   plaintiffs” nor accept “conclusory allegations, unwarranted deductions, or
   legal conclusions.” R2 Invs. LDC v. Phillips, 401 F.3d 638, 642 (5th Cir.
   2005) (internal quotation marks and citation omitted).
          Witherspoon argues that the district court abused its discretion when
   it granted Sheriff Waybourn’s Rule 12(b)(6) motion, including its conclusion
   that supervisory liability should not apply in this matter. He contends that
   Sheriff Waybourn and the Tarrant County Sheriff’s Office (TCSO) failed to
   comply with the governor’s executive order for COVID-19 protocols and that
   such noncompliance amounted to deliberate indifference to his safety and
   health needs and created unsafe living conditions.
          To the extent that Witherspoon argues that Sheriff Waybourn is liable
   as a supervisor, Witherspoon has not demonstrated an erroneous 12(b)(6)
   dismissal of his claims by the district court because he has not stated a facially
   plausible claim for relief. See Iqbal, 556 U.S. at 678. Witherspoon did not set
   forth in the district court, nor does he argue here outside of a general




                                           2
Case: 21-10407      Document: 00516361696           Page: 3   Date Filed: 06/17/2022




                                     No. 21-10407


   assertion, that Sheriff Waybourn was personally involved in any act that
   constituted noncompliance with the executive order. Moreover, he did not
   allege and fails to claim here that Sheriff Waybourn’s conduct was causally
   related to any constitutional violation. See Evett v. Deep E. Tex. Reg’l
   Narcotics Trafficking Task Force, 330 F.3d 681, 689 (5th Cir. 2003).
   Therefore, he fails to show that the district court erred in granting the
   sheriff’s 12(b)(6) motion to dismiss on the issue of supervisory liability. See
   Dorsey, 540 F.3d at 338.
          Similarly, Witherspoon has not established that the district court
   erred in its Rule 12(b)(6) dismissal of his deliberate indifference claims
   against Sheriff Waybourn. See Iqbal, 556 U.S. at 678. Witherspoon did not
   lodge specific allegations in the district court as to any element of deliberate
   indifference by the sheriff and fails to do the same on appeal. Witherspoon
   generally alleges omissions and a lack of compliance with Governor Abbott’s
   COVID-19 executive order, but he conceded in his pleadings that the jail took
   numerous preventative and remedial safety measures during the pandemic.
   Therefore, Witherspoon has not demonstrated that the district court erred
   in dismissing Witherspoon’s claims of deliberate indifference against Sheriff
   Waybourn based on episodic acts and omissions. See Dorsey, 540 F.3d at 338;
   Hare v. City of Corinth, 74 F.3d 633, 636, 647-48 (5th Cir. 1996) (en banc).
          Witherspoon challenges the conditions of his confinement, including
   the handling of chemicals and sanitary conditions, and the district court’s
   dismissal of those claims. However, he does not detail how the practices
   surrounding the maintenance of chemicals and sanitation amounted to a
   “pervasive pattern of serious deficiencies in providing for his basic human
   needs.” Shepherd v. Dallas Cty., 591 F.3d 445, 454 (5th Cir. 2009). To the
   extent he argues that the effects of the COVID-19 pandemic resulted in
   unconstitutional conditions of confinement, Wilson again has not explained
   how a pervasive pattern of errors or deficiencies by jail officials impinged on



                                          3
Case: 21-10407      Document: 00516361696           Page: 4   Date Filed: 06/17/2022




                                     No. 21-10407


   his basic human needs.        See id.   Consequently, Witherspoon has not
   demonstrated that the district court erred in its Rule 12(b)(6) dismissal of his
   conditions of confinement claims against Sheriff Waybourn. See Dorsey, 540
   F.3d at 338.
          Additionally, Witherspoon argues that the district court failed to
   apply to him the legal standards for pretrial detainees. However, the record
   establishes that it indeed applied that standard to Witherspoon’s claims.
   Therefore, Witherspoon has demonstrated no error in the district court’s
   analysis of his claims as a pretrial detainee.
          Finally, Witherspoon challenges the failure of the district court to
   allow him to amend his complaint so that he could offer factual elaboration
   on his claims. However, Witherspoon indeed filed an amended complaint,
   the district court provided him with a questionnaire regarding, inter alia, his
   claims against Sheriff Waybourn, and Witherspoon completed and submitted
   that form. Therefore, Witherspoon has demonstrated no error by the district
   court in regard to amending his complaint. See Bazrowx v. Scott, 136 F.3d
   1053, 1054 (5th Cir. 1998); Eason v. Thaler, 14 F.3d 8, 9 (5th Cir. 1994).
          AFFIRMED.




                                           4